Case 1:19-cr-20284-RS Document 28 Entered on FLSD Docket 06/14/2019 Page 1 of 1



                           United States District Court
                                     for the
                           Southern District of Florida

  United States of America,             )
  Plaintiff                             )
                                        )
  v.                                    )
                                        ) Criminal Case No. 19-20284-CR-Scola
  Armengol Alfonso Cevallos Diaz,       )
  Jose Melquiades Cisneros Alarcon,     )
  Defendants.                           )

                              Order Continuing Trial

        This Cause came before the Court on Defendant Cevallos-Diaz’s
 Unopposed Motion to Continue Trial, filed June 13, 2019. The Court has
 considered the Motion, the arguments presented by Counsel, and being
 otherwise fully advised, it is
        Ordered and Adjudged that Defendant Cevallos-Diaz’s Motion (ECF No.
 27) is granted. The trial date is continued as to both defendants. The interests
 of justice served by a continuance outweigh any interest of the public or the
 Defendant in a speedy trial. As a result, the period of delay resulting from this
 continuance C i.e., from the date the Motion was filed, June 13, 2019, to and
 including the date trial commences C is excludable time under the Speedy Trial
 Act. See 18 U.S.C. ' 3161(h)(7).
        The Above Cause is hereby set for Jury Trial before the Honorable Robert
 N. Scola, Jr., United States District Judge, at 400 North Miami Avenue,
 Courtroom 12-3, Miami, Florida, during the two-week trial period that begins
 on Tuesday, October 15, 2019 at 9:00 a.m. A calendar call will be held on
 Tuesday, October 8, 2019 at 8:30 a.m. at the same location. All counsel and
 defendants are required to be present at the calendar call.
        Done and Ordered in Chambers at Miami, Florida, on June 14, 2019.


                                      _______________________________
                                      Robert N. Scola, Jr.
                                      United States District Judge

 cc:   counsel of record
